Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is effective as of December 1, 2012 (the
“Effective Date”), by and among Electromed, Inc., a Minnesota corporation (the
“Corporation”), and Kathleen Skarvan (“Employee”).

 

RECITALS

 

A.The Corporation wishes to employ Employee in the position of Chief Executive
Officer and Employee wishes to be employed by the Corporation pursuant to the
terms and conditions set forth in this Agreement.

B.The Corporation and Employee desire to enter into this Agreement, and it is
the intention of the Corporation and Employee that this Agreement entirely
supersedes any prior agreements with respect hereto.

 

 

AGREEMENT

 

In consideration of the above recitals and the mutual promises set forth in this
Agreement, the parties agree as follows:

 

1.            Nature and Capacity of Employment.  Effective as of the Effective
Date, the Corporation hereby agrees to employ the Employee as its Chief
Executive Officer, having such duties as are consistent with those of a Chief
Executive Officer for similar businesses, and such duties as requested by the
Corporation in connection with the business, affairs and operations of the
Corporation, subject to the direction of the Board of Directors of the
Corporation and pursuant to the terms and conditions set forth in this
Agreement. The Employee hereby agrees to act in that capacity under the terms
and conditions set forth in this Agreement. The Employee agrees to perform or be
available to perform the functions of this position, pursuant to the terms of
this Agreement.

2.            Term of Employment.  The term of the Employee’s employment
hereunder shall commence on the Effective Date of this Agreement and shall
continue thereafter through the last day of the calendar year 2013 (“Initial
Term”), unless terminated earlier in accordance with Paragraph 4 of this
Agreement.  The term of this Agreement and the Employee’s employment hereunder
shall automatically renew for successive one year periods beyond the expiration
of the Initial Term (the “Renewal Term”), unless at least ninety (90) days prior
to the expiration of the Initial Term or any Renewal Term either party hereto
gives written notice to the other party that it does not intend to renew this
Agreement for the coming year. During the Initial Term or any Renewal Term, this
Agreement may be terminated pursuant to the terms of Paragraph 4 of this
Agreement.

 

1

 

 

3.            Compensation and Benefits.

3.1.       Base Salary.  As of the Effective Date, the Corporation agrees to pay
the Employee an annualized base salary of $210,000.00, which amount shall be
earned by the Employee on a pro rata basis as the Employee performs services and
which shall be paid according to the Corporation’s normal payroll practices. The
Board of Directors acting reasonably shall annually review and determine the
amount of Base Salary payable pursuant to this Paragraph 3.1. 

3.2       Non-Equity Incentive Compensation. For the fiscal year ending June 30,
2013, Employee shall receive a bonus in the maximum aggregate amount of 20% of
the base salary set forth in Paragraph 3.1 only if she achieves the goals and
milestones set forth in the Fiscal 2013 CEO Bonus Plan, as such goals have been
determined by, and as achievement against such goals will be evaluated by, the
Personnel and Compensation Committee of the Board of Directors. Future
Non-Equity Incentive Compensation will be determined by the Personnel and
Compensation Committee or the Board of Directors in their discretion. If a bonus
is earned in accordance with this Paragraph 3.2, it will be paid to Employee by
the Corporation by December 31, 2013 regardless of whether she is employed by
the Corporation on the date payable.

3.3       Incentive Stock Option. On the Effective Date, or if the Effective
Date is not a business day on which stocks listed on the NYSE MKT national
exchange are trading, the first such business day following the Effective Date,
Employee shall be granted a non-qualified stock option to purchase 20,000 shares
of the Corporation’s common stock pursuant to the Corporation’s 2012 Stock
Incentive Plan. The option shall have an exercise price equal to the fair market
value of the Corporation’s common stock on the date of the grant, shall have a
10-year term, and shall vest as to 6,667 shares on the last day of each of the
Corporation’s fiscal years ending June 30, 2013, 2014 and 2015 (as to the final
6,666 shares). The remaining terms of the option will be governed by the 2012
Stock Incentive Plan and the non-qualified stock option agreement to be executed
by the Corporation and the Employee on or about the date of grant.

3.4.       Employee Benefits. During the Employee’s employment with the
Corporation, the Employee shall be entitled to participate in the retirement
plans, health plans, and all other employee benefits made available by the
Corporation, as they may be changed from time to time. The Employee acknowledges
and agrees that she will be subject to all eligibility requirements and all
other provisions of these benefits plans, and that the Corporation is under no
obligation to the Employee to establish and maintain any employee benefit plan
in which the Employee may participate. The terms and provisions of any employee
benefit plan of the Corporation are matters within the exclusive province of the
Corporation’s Board of Directors, subject to applicable law.

 

3.5.       Paid Time Off. The Corporation agrees that the Employee shall be
entitled to Paid Time Off (“PTO”) of up to fifteen (15) days per calendar year,
prorated for any partial calendar year of employment, without reduction of the
minimum annual base salary payable to the Employee pursuant to Paragraph 3.1 of
this Agreement. PTO which is unused at the end of any calendar year will carry
over to the next calendar year, subject to the Corporation’s limitations on
carry-over and accrual maximums. At the end of Employee’s employment for any
reason, the Corporation will pay Employee for her ending balance of unused PTO.

 

2

 

 

3.6.       Other Benefits: During the Initial Term or Renewal Term, the
Corporation shall directly pay the cost of a cell phone or wireless handheld
device for the Employee’s use. Additionally, during the Initial Term or any
Renewal Term, the Corporation shall provide a housing and automobile allowance
of up to an aggregate amount of $800 per month. The Corporation shall also
provide a corporate credit card for approved business expenses and shall
otherwise reimburse the Employee for, or pay directly, all reasonable business
expenses incurred by the Employee in the performance of her duties under this
Agreement, provided that the Employee incurs and accounts for such expenses in
accordance with all Corporation policies and directives in effect from time to
time.

 

4.            Termination of Employment Prior to the End of the Initial Term or
Renewal Term. The Employee’s employment may be terminated prior to the
expiration of the Initial Term or a Renewal Term as follows:

4.1.       For Cause Termination, Without Severance. Notwithstanding anything
contained herein to the contrary, the Corporation may discharge the Employee for
Cause and terminate this Agreement immediately upon written notice to the
Employee. For the purposes of this Agreement, “Cause” shall mean the occurrence
of any of the following:

(i)       Employee’s material failure to perform her job duties competently as
reasonably determined by the Corporation’s Board of Directors; or

(ii)       gross misconduct by the Employee which the Corporation’s Board of
Directors determines is (or will be if continued) demonstrably and materially
damaging to the Corporation; or

(iii)       fraud, misappropriation, or embezzlement by the Employee; or

(iv)       conviction of a felony crime or a crime of moral turpitude; or

(v)       the material breach of this Agreement by the Employee.

With respect to Sections 4.1 (i) and (v), the Corporation shall first provide
Employee with written notice and an opportunity to cure such breach, if curable,
in the reasonable discretion of the Corporation’s Board of Directors, and
identify with specificity the action needed to cure within 30 days of Employee’s
receipt of written notice from the Corporation. If the Corporation terminates
the Employee’s employment for Cause pursuant to this Paragraph 4.1, the Employee
shall not be entitled to severance pay.

If the Corporation terminates the Employee’s employment for Cause pursuant to
this Paragraph 4.1, the Employee shall not be entitled to severance pay.

3

 

 

4.2.       Without Cause, With Severance. The Corporation may terminate the
Employee’s employment immediately at any time and for any reason without Cause
upon providing written notice to the Employee. However, in such event, provided
that the Employee meets all of the conditions set forth in this paragraph for
receiving severance pay, the Corporation shall pay the Employee severance pay in
the amount of one year’s base salary at her then current base salary (the
“Severance Amount”) payable in a lump sum on the 60th day following termination,
together with any earned but unpaid non-equity incentive compensation. The
Employee shall only be entitled to receive the Severance Amount described herein
if the Employee (a) complies with her separate Non-Competition,
Non-Solicitation, and Confidentiality Agreement with an effective date of even
date herewith and (b) before the 60th day after her termination, signs, does not
rescind and complies with a Confidential Separation Agreement at the time of
termination in a form prepared by the Corporation that includes in part: (i)
agreement to a general release of any and all legal claims; (ii) return of all
of the Corporation’s property in the Employee’s possession; and (iii) agreement
not to disparage the Corporation and its representatives. Such release shall not
release or waive Employee’s rights to indemnification or advancement of expenses
from the Corporation in accordance with and subject to the Corporation’s
Articles of Incorporation, Bylaws, and Section 302A.521 of the Minnesota
Business Corporations Act.

 

4.3       Resignation By the Employee for Good Reason, With Severance. The
Employee may resign the Employee’s position at any time for Good Reason and
receive the Severance Amount described above. “Good Reason” shall mean the
occurrence of any of the following:

 

(i)a material diminution in the Employee’s responsibilities, authority or
duties; or

(ii)a material diminution in the Employee's salary, other than pursuant to a
reduction in the salary for all executive employees of the Corporation and its
affiliates, applied on a pro rata basis to all salaried executives including
Employee;

(iii)the material breach of this Agreement by the Corporation.

Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with Employee’s death or disability,
provided that the Corporation has made diligent efforts to reasonably
accommodate Employee’s condition.

Before “Good Reason” has been deemed to have occurred, Employee must give the
Corporation written notice detailing why Employee believes a Good Reason event
has occurred and such notice must be provided to the Board of the Corporation
within 90 calendar days after Employee’s actual knowledge of the initial
occurrence of such alleged Good Reason event Employee’s Board shall then have 30
calendar days after its receipt of written notice to cure the condition cited in
the written notice, and if so cured, “Good Reason” will be deemed not to have
occurred with respect to the condition in question. If such condition is not so
cured, “Good Reason” will be deemed to have occurred with respect to the
condition in question, and Employee must terminate employment within 30 calendar
days following such 30 calendar day Board cure period. (For these purposes a
notice shall be sufficient if it is transmitted by facsimile or email on to the
Board and if it provides a general indication of the nature of the acts,
omissions, breach or breaches.)

4

 

 

In the event the Board cannot cure the “Good Reason” as set forth above, and
provided that the Employee meets all of the conditions set forth in this
paragraph for receiving severance pay, the Corporation shall pay the Employee
severance pay in the amount of one year’s base salary at her then current base
salary (the “Severance Amount”) payable in a lump sum on the 60th day after
termination, together with any earned but unpaid non-equity incentive
compensation. The Employee shall only be entitled to receive the Severance
Amount described herein if the Employee (a) complies with her separate
Non-Competition, Non-Solicitation, and Confidentiality Agreement with an
effective date of even date herewith and (b) before the 60th day after her
termination, signs, does not rescind, and complies with a Confidential
Separation Agreement at the time of termination in a form prepared by the
Corporation that includes in part: (i) agreement to a general release of any and
all legal claims; (ii) return of all of the Corporation’s property in the
Employee’s possession; and (iii) agreement not to disparage the Corporation and
its representatives. Such release shall not release or waive Employee’s rights
to indemnification or advancement of expenses from the Corporation in accordance
with and subject to the Corporation’s Articles of Incorporation and Section
302A.521 of the Minnesota Business Corporations Act.

4.4.       Resignation by the Employee Due to Change of Control, With Severance.
For purposes of this Agreement, “Change of Control” means:

(i)       A “change in ownership,” as described in Section 1.409A-3(i)(5)(v) of
the Treasury Regulations.

(ii)       A “change in effective control,” as described in Section
1.409A-3(i)(5)(vi) of the Treasury Regulations.

(iii)       A “change in ownership of a substantial portion of the assets,” as
described in Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.

 

Employee shall have the right to terminate the Employee’s employment for any
reason within six (6) months following a Change of Control in the Corporation
occurring subsequent to the Corporation’s Fiscal 2013 Annual Meeting of
Shareholders (notice of which was provided to the Corporation’s shareholders on
November 7, 2012), upon providing thirty (30) days advance written notice to the
Corporation. The Corporation may then elect either (a) to have the Employee
continue performing work for the Corporation throughout the 30 day notice
period; or (b) to accept the Employee’s resignation effective immediately.

 

5

 

 

In the event of the Employee’s termination of employment with the Corporation
following a Change of Control under this Paragraph 4.4, provided that the
Employee meets all of the conditions set forth in this paragraph for receiving
severance pay, and provided that the Change in Control event occurred subsequent
to the Corporation’s Fiscal 2013 Annual Meeting of Shareholders, the Corporation
shall pay the Employee the Severance Amount outlined in Paragraph 4.2 above in a
lump sum on the 60th day after termination. If a Change of Control event occurs
before, at or as a result of actions taken by shareholders at the Corporation’s
Fiscal 2013 Annual Meeting of the Shareholders, no severance will be payable
under this Paragraph 4.4. In addition, the Employee shall only be entitled to
receive the Severance Amount described herein if the Employee (a) complies with
her separate Non-Competition, Non-Solicitation, and Confidentiality Agreement
with an effective date of even date herewith and (b) before the 60th day after
her termination, signs, does not rescind, and complies with a Confidential
Separation Agreement at the time of termination in a form prepared by the
Corporation that includes in part: (i) agreement to a general release of any and
all legal claims; (ii) return of all of the Corporation’s property in the
Employee’s possession; and (iii) agreement not to disparage the Corporation and
its representatives. Such release shall not release or waive Employee’s rights
to indemnification or advancement of expenses from the Corporation in accordance
with and subject to the Corporation’s Articles of Incorporation and Section
302A.521 of the Minnesota Business Corporations Act.

4.5.       Other Resignation by the Employee, Without Severance. The Employee
may resign the Employee’s position upon providing sixty (60) days advance,
written notice to the Corporation. The Corporation may then elect either (a) to
have the Employee continue performing work for the Corporation throughout the 60
day notice period; or (b) to accept the Employee’s resignation effective
immediately. In the event of the Employee’s termination of employment with the
Corporation under this Paragraph 4.5, the Employee shall not be entitled to
severance pay, but Employee shall be entitled to any earned but unpaid
non-equity incentive compensation.

 

4.6.       Because of Death, Disability or Incapacity of the Employee, Without
Severance. In the event of the Employee’s death, this Agreement shall terminate
immediately. If the Employee is unable to perform the Employee’s essential job
functions, with or without reasonable accommodation, for more than ninety (90)
days, or such longer period as required by law, in any consecutive twelve (12)
month period by reason of physical or mental disability or incapacity, the
Corporation may terminate the Employee’s employment upon thirty (30) days
advance written notice to the Employee. This Paragraph does not relieve the
Corporation of any duty to reasonably accommodate a qualifying disability under
the Americans with Disabilities Act, the Minnesota Human Rights Act, any legal
duty under the Family Medical Leave Act, or any of its other duties pursuant to
applicable law. If the Employee’s employment is terminated pursuant to this
Paragraph, the Employee shall not be entitled to severance pay but Employee
shall be entitled to any earned but unpaid non-equity incentive compensation.

 

4.7       Non-Renewal By Either Party Upon Expiration of the Initial or Renewal
Term. For the avoidance of doubt, the parties agree that either party may elect,
with or without cause, not to renew this Agreement at the end of the
then-current Term and that Employee shall not be entitled to severance pay in
the event of non-renewal by either party.

 

6

 

 

4.8       Section 409A and Taxes Generally. The Corporation shall be entitled to
withhold on and report the making of such payments as may be required by law as
determined in the reasonable discretion of the Corporation. Notwithstanding
anything in this Agreement to the contrary, if at the time of Employee’s
termination of employment (which shall have the same meaning as “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations, notices and other guidance of general
applicability issued thereunder (“Section 409A”)), the Corporation determines
that Employee is a “specified employee” within the meaning of Section 409A,
then, to the extent any payment or benefit that Employee becomes entitled to
under this agreement on account of Employee’s separation from service would be
considered deferred compensation subject to Section 409A, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (a) six months and one day after Employee’s separation from service,
and (b) Employee’s death. The parties intend that this Agreement will be
administered in accordance with Section 409A and, to the extent that any
provision of this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that all payments hereunder
comply with, or are exempt from, Section 409A. The parties agree that this
Agreement may be amended, as may be necessary to fully comply with, or to be
exempt from, Section 409A and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

5.            Miscellaneous.

5.1.       Integration. This Agreement embodies the entire agreement and
understanding among the parties relative to subject matter hereof and supersedes
all prior agreements and understandings relating to such subject matter,
including but not limited to any earlier offers to the Employee by the
Corporation.

5.2.       Applicable Law. This Agreement and the rights of the parties shall be
governed by and construed and enforced in accordance with the laws of the state
of Minnesota.

5.3.       Payments. All amounts paid under this Agreement shall be subject to
normal withholdings or such other treatment as required by law.

 

5.4       Employee’s Representations. The Employee represents that she is not
subject to any agreement or obligation that would prevent or limit her from
entering into this Agreement or that would be breached upon performance of her
duties under this Agreement, including but not limited to any duties owed to any
former employers not to compete. If the Employee possesses any information that
she knows or should know is considered by any third party, such as a former
employer of the Employee’s, to be confidential, trade secret, or otherwise
proprietary, the Employee shall not disclose such information to the Corporation
or use such information to benefit the Corporation in any way.

 

5.5.       Counterparts. This Agreement may be executed in several counterparts
and as so executed shall constitute one agreement binding on the parties hereto.

 

7

 

 

 

5.6.       Binding Effect. Except as herein or otherwise provided to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
Corporation and its successors, assigns and personal representatives without any
requirement of the consent of the Employee for assignment of its rights or
obligations hereunder.

5.7.       Modification. This Agreement shall not be modified or amended except
by a written instrument signed by the parties.

5.8.       Severability. The invalidity or partial invalidity of any portion of
this Agreement shall not invalidate the remainder thereof, and said remainder
shall remain in fully force and effect.

5.9.       Opportunity to Obtain Advice of Counsel. The Employee acknowledges
that the Employee has been advised by the Corporation to obtain legal advice
prior to executing this Agreement, and that the Employee had sufficient
opportunity to do so prior to signing this Agreement.

5.10       Indemnification. As to acts or omissions of Employee which are within
the scope of Employee’s authority as an officer, director, or employee of the
Corporation and/or any affiliate of the Corporation, the Corporation will
indemnify Employee in accordance with and subject to the limitations contained
in its Articles of Incorporation, Bylaws and Section 302A.521 of the Minnesota
Business Corporations Act. If Employee is made or threatened to be made a party
to any threatened, pending, or completed civil, criminal, administrative,
arbitration, or investigative proceeding, including a proceeding by or in the
right of the corporation, Employee is entitled, upon written request to the
Corporation, to payment or reimbursement by the Corporation of reasonable
expenses, including attorneys' fees and disbursements, incurred by Employee in
advance of the final disposition of the proceeding, (a) upon receipt by the
Corporation of a written affirmation by Employee of a good faith belief that the
criteria for indemnification set forth in Section 302A.521, subdivision 2 of the
Minnesota Business Corporations Act have been satisfied and a written
undertaking by Employee to repay all amounts so paid or reimbursed by the
Corporation, if it is ultimately determined that the criteria for
indemnification have not been satisfied, and (b) after a determination that the
facts then known to those making the determination would not preclude
indemnification under the Corporation’s Articles of Incorporation and Bylaws and
Section 302A.521 of the Minnesota Business Corporations Act, including but not
limited to whether the alleged misconduct by Employee that is the subject of the
proceeding is within the course and scope of Employee’s employment.

 

5.11       D&O Insurance. The Corporation shall maintain an insurance policy or
policies providing directors' and officers' liability insurance, comprehensive
general liability insurance, and errors and omissions insurance, and the
Employee shall be covered by such policy or policies, in accordance with its or
their terms, to the maximum extent of the coverage available for any officer of
the Corporation.

 

8

 

 

5.12.       280G Limitations. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Employee (a) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended, (the “Code”) and (b) would be subject to the excise
tax imposed by Code Section 4999, then such benefits shall be either be: (i)
delivered in full, or (ii) delivered as to such lesser extent which would result
in no portion of such severance benefits being subject to excise tax under Code
Section 4999, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income and employment taxes and the excise
tax imposed by Code Section 4999, results in the receipt by Employee, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to excise tax under Code Section
4999.

 

           Any determination required under this Section 5.12 will be made in
writing by an accounting firm selected by the Corporation or such other person
or entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this Section
5.12, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Code Sections 280G and 4999. The
Corporation and the Employee shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Corporation shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.12. Any reduction in payments and/or benefits
required by this Section 5.12 shall occur in the following order: (A) cash
payments shall be reduced first and in reverse chronological order such that the
cash payment owed on the latest date following the occurrence of the event
triggering such excise tax will be the first cash payment to be reduced; (B)
accelerated vesting of stock awards, if any, shall be cancelled/reduced next and
in the reverse order of the date of grant for such stock awards (i.e., the
vesting of the most recently granted stock awards will be reduced first), with
full-value awards reversed before any stock option or stock appreciation rights
are reduced; and (C) deferred compensation amounts subject to Section 409A shall
be reduced last.

 

 

*****remainder of page intentionally left blank—signature page to follow*****

 

 

 

 

9

 

 

THIS AGREEMENT was voluntarily and knowingly executed by the parties effective
as of the date and year first set forth above.

 

  ELECTROMED, INC.     Date:  November 29, 2012 /s/ Stephen H. Craney  
By:  Stephen H. Craney
Its:   Chairman

 

 

  EMPLOYEE:     Date:  November 29, 2012 /s/ Kathleen Skarvan   Kathleen Skarvan

 

 

 

 

 

 

 

 

 

 

 

10



 

 

